Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “2” has been used to designate both “guide rail” and “vehicle” (Figs. 4-5, 7 and 9).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities which were observed during a quick read of the specification:
Different elements should be identified by different reference characters (see drawing objection above). That is, using paragraph [00156] as one example, the specification uses reference number “2” to identify both the “guide rail” and the “vehicle”. Correct in all places of the disclosure, to change at least one of these element’s reference number to eliminate any confusion which might be caused by using the same reference number for different elements of the claimed invention.
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.  
Some errors noted are:
Page 61, Para. [00246], Line 1, Change “entry processing (S2)” to –entry processing (S1)–. 
Page 62, Para. [00247], Line 1, Change “completely packed” to –completely parked–.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-8, 13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being clearly anticipated by Zhao et al. U.S. PGPub 2014/0354229 A1 (hereinafter Zhao).
Regarding Claim 1, Zhao teaches a robot system (Zhao, Fig. 1, Element 10; Para. [0035], Lines 1-4, and Para. [0036], Lines 1-9) comprising a guide rail (Zhao, Figs. 4 and 17, Element 26; Para. [0030], Lines 1-2, “overhead track”), a slider configured to move along the guide rail (Zhao, Fig. 4, Element 50; Para. [0032], Lines 1-3, “base that is slidably coupled to the track”), a first driving source disposed on the slider to move together with the slider (Zhao, Figs. 4 and 17, Element 30; Para. [0030], Lines 3-4, “movable charging apparatus”. Where in Fig. 4, it can be seen Element 50 of Element 30 has a rotation and elevation movement, i.e. “driving source”.), a rotation arm configured to rotate by the first driving source (Zhao, Fig. 4, Element 54 {the first rigid arm member attached to the rotating base 50}; Para. [0033], Lines 1-5, “rigid arm member”. Where in Fig. 4, it can be seen Element 50 of Element 30 has a rotation movement, which rotates arm 54, i.e. “rotation arm”), and a vehicle service robot installed on the rotation arm to move by the rotation arm (Zhao, Fig. 4, Elements 52 and 54; Para. [0033], Lines 1-5, and Para. [0036], Lines 1-9).
Regarding Claim 2, The teaching of the Zhao reference discloses the claimed invention as stated above in claim 1.  Furthermore, Zhao teaches wherein the first driving source is controlled in a plurality of modes, wherein the plurality of modes comprises a first mode in which the rotation arm rotates in a first direction in which the rotation arm is long in a longitudinal direction of the guide rail, and a second mode in which the rotation arm rotates in a second direction in which the rotation arm crosses the longitudinal direction of the guide rail (Zhao, Figs. 4, 17 and 19, Element 50; Para. [0030], Lines 1-14. Although not stated explicitly, it is very clear from the disclosure with supporting figures, the rotating arm would move in any direction as desired by the designer and programmed through the programming to move to the best orientation when moving to the vehicle to be charged in order not to hit other vehicles {equates to first mode} and when fixed at one parking space is manipulated to reach a vehicle charging port by rotation of the body 50 and translation of the slide 26 as needed {equates to second mode}.). 
Regarding Claim 6, The teaching of the Zhao reference discloses the claimed invention as stated above in claim 1.  Furthermore, Zhao teaches further comprising a sensor configured to sense a vehicle (Zhao, Fig. 6, Step 80; Para. [0040], Lines 7-14), a server configured to transmit charging port position information of the vehicle according to information of the vehicle (Zhao, Fig. 6, Step 86; Para. [0041], Lines 1-12), which is sensed by the sensor (Zhao, Fig. 6, Step 86; Para. [0041], Lines 1-3), and a controller configured to control the vehicle service robot and the first driving source (Zhao, Fig. 2, Element 56; Para. [0036], Lines 1-9), wherein the controller controls the first driving source so that the vehicle service robot moves around a position of a charging port of the vehicle, which is sensed by the sensor (Zhao, Fig. 5, Steps 66 and 68, and Figs. 7 and 8; Paras. [0043] – [0051]). 
Regarding Claim 7, The teaching of the Zhao reference discloses the claimed invention as stated above in claim 1.  Furthermore, Zhao teaches wherein the vehicle service robot is controlled in a plurality of modes, wherein the plurality of modes comprises a connection mode in which the vehicle service robot connects a plug of a charger to a charging port of a vehicle (Zhao, Fig. 5, Steps 66 and 68, and Figs. 7 and 8; Paras. [0043] – [0051]), and a release mode in which the vehicle service robot separates the plug from the charging port (Zhao, Fig. 5, Step 72; Para. [0051], Lines 4-10), wherein, when the vehicle is in a chargeable state (Zhao, Fig. 6, Step 82; Paras. [0040] – [0042]), the controller controls the first driving source so that the vehicle service robot moves around the charging port of the vehicle and controls the vehicle service robot to the connection mode (Zhao, Fig. 5, Steps 66 and 68, and Figs. 7 and 8; Paras. [0043] – [0051]). 
Regarding Claim 8, Zhao teaches a robot system (Zhao, Fig. 1, Element 10; Para. [0035], Lines 1-4, and Para. [0036], Lines 1-9) comprising a transfer robot (Zhao, Fig. 3, Paras. [0028] – [0032]) having a driving wheel (Zhao, Fig. 3, Element 42; Para. [0030], Line 9), a driving source mounted on the transfer robot (Zhao, Figs. 3 and 16, Element 28; Para. [0030], Lines 3-4, “movable charging apparatus”. Where in Fig. 3, it can be seen Element 50 of Element 28 has a rotation and elevation movement, i.e. “driving source”.), a rotation arm configured to rotate by the driving source (Zhao, Fig. 3, Element 54 {the first rigid arm member attached to the rotating base 50}; Para. [0033], Lines 1-5, “rigid arm member”. Where in Fig. 3, it can be seen Element 50 of Element 28 has a rotation movement, which rotates arm 54, i.e. “rotation arm”), and a vehicle service robot installed on the rotation arm to move by the rotation arm (Zhao, Fig. 3, Elements 52 and 54; Para. [0033], Lines 1-5, and Para. [0036], Lines 1-9). 
Regarding Claim 13, Zhao teaches a method for controlling a robot system (Zhao, Figs. 1 and Figs. 5-8, Element 10; Para. [0035], Lines 1-4, Para. [0036], Lines 1-9, and Paras. [0039] – [0051]), which comprises a driving source (Zhao, Figs. 4 and 17, Element 30; Para. [0030], Lines 3-4, “movable charging apparatus”. Where in Fig. 4, it can be seen Element 50 of Element 30 has a rotation and elevation movement, i.e. “driving source”.), a rotation arm rotating by the driving source (Zhao, Fig. 4, Element 54 {the first rigid arm member attached to the rotating base 50}; Para. [0033], Lines 1-5, “rigid arm member”. Where in Fig. 4, it can be seen Element 50 of Element 30 has a rotation movement, which rotates arm 54, i.e. “rotation arm”), and a vehicle service robot installed on the rotation arm (Zhao, Fig. 4, Elements 52 and 54; Para. [0033], Lines 1-5, and Para. [0036], Lines 1-9), the method comprising entry processing of a vehicle when the vehicle enters (Zhao, Fig. 6, Block 80; Paras. [0040] – [0041]), preparing charging of the vehicle (Zhao, Fig. 6, Blocks 82-84; Para. [0042]), allowing the vehicle service robot to connect a plug to a charging port of the vehicle after the rotation arm rotates by the driving source (Zhao, Figs. 5 and 7, Step 66; Para. [0043], Lines 5-9) so that the vehicle service robot moves to a position adjacent to the charging port of the vehicle in a state of holding a plug of a charger (Zhao, Figs. 5 and 8, Step 68; Paras. [0048] – [0050]), and charging the vehicle (Zhao, Fig. 5, Step 70; Para. [0051], Lines 1-4). 
Regarding Claim 18, The teaching of the Zhao reference discloses the claimed invention as stated above in claim 13.  Furthermore, Zhao teaches wherein the allowing the vehicle service robot to connect a plug to a charging port (Zhao, Figs. 5 and 7, Step 66; Para. [0043], Lines 5-9) comprises allowing a vision camera to recognize a position of a port cover, allowing the vision camera to approach surroundings of the recognized position and sense a type of port cover (Zhao, Para. [0046], Fig. 5, Steps 66 and 68, and Figs. 7 and 8; Paras. [0043] – [0051]), and allowing the vehicle service robot to open the port cover (Zhao, Fig. 8; Para. [0050]), and allowing the vehicle service robot to connect the plug to the charging port (Zhao, Fig. 5, Steps 66 and 68, and Figs. 7 and 8; Paras. [0043] – [0051]), wherein, when the plug is connected to the charging port, a position, force, and rigidity of the plug are controlled (Zhao, Para. [0047], Lines 5-12 and Fig. 15, Elements 230/232; Para. 62, Lines 1-13). 
Regarding Claim 19, The teaching of the Zhao reference discloses the claimed invention as stated above in claim 13.  Furthermore, Zhao teaches further comprising separating the plug from the charging port of the vehicle, wherein the separating of the plug comprises allowing the vehicle service robot to separate the plug from the charging port when the charger receives a charging completion signal from the robot, and allowing the vehicle service robot to move so that the plug returns to the charger (Zhao, Fig. 5, Step 72; Para. [0051], Lines 4-7). 
Regarding Claim 20, The teaching of the Zhao reference discloses the claimed invention as stated above in claims 19/13.  Furthermore, Zhao teaches further comprising preparing exiting of the vehicle, and processing the exiting of the vehicle, wherein the preparing of the exiting of the vehicle comprises allowing a vision sensor to sense a closed state of a port cover that covers the charging port, allowing the vision sensor to inform an opened state of the port cover when the port cover is in the opened state, and allowing the vision sensor to sense surroundings or a vehicle state, wherein preparing exiting of the vehicle comprises resetting the vehicle service robot, and informing charging completion to a customer (Zhao, Para. [0047] and Para. [0050]. Although not explicitly stated, the robotic arm would close the door to complete the charging operation since the object of the automated system is to minimize the effort of the user Para. [0035], and since Zhao goes to great lengths to describe the opening of the door Para. [0050], it would be inherent the system would also close the door.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhao et al. U.S. PGPub 2014/0354229 A1 (hereinafter Zhao).
Regarding Claim 3, The teaching of the Zhao reference discloses the claimed invention as stated above in claim 1.  Furthermore, Zhao teaches wherein the guide rail (Zhao, Figs. 4 and 17, Element 26; Para. [0030], Lines 1-2, “overhead track”) is disposed around a plurality of parking areas (Zhao, Figs. 1-2 and 16-19, Element 14; Para. [0028], Lines 1-3), and the rotation arm has a length less than the shortest straight distance between a wheel stopper installed in each of the parking areas and the guide rail (Zhao, Figs. 2, 4, 17 and 19; Para. [0044], Lines 9-16, and Fig. 7, Step 106; Para. [0047]). 
Absent of showing criticality of the length of the rotation arm other than to avoid hitting something such as one of the vehicles, it would have been an obvious matter of design choice to design the rotation arm such that it provided enough length to access the vehicle charge port and not too much length to allow functional rotation without hitting something and possibly causing damage to the charging device and/or the vehicle parked in the parking space.  Since applicant has not disclosed that this length solves any stated problem or is for any particular purpose other than to address these concerns as discussed in Zhao, it appears the invention would perform equally well with other lengths.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. U.S. PGPub 2014/0354229 A1 (hereinafter Zhao) as applied to claim 1 above, and further in view of Penilla et al. U.S. PGPub 2020/0144838 A1 (hereinafter Penilla).
Regarding Claim 4, The teaching of the Zhao reference discloses the claimed invention as stated above in claim 1, but does not teach an indicator configured to indicate a chargeable area of the plurality of parking areas.
Penilla, however, teaches further comprising an indicator configured to indicate a chargeable area of the plurality of parking areas (Penilla, Figs. 1, 2 and 4, Element 10; Para. [0074]).
It would have been obvious to a person having ordinary skill in the art to understand that although Zhao is silent as to how the multi-vehicle charging system would notify the user which parking space to go to initiate the charging process, Zhao would inherently incorporate some type of conventional user communication commonly understood in the art.  The user communication taught by Penilla, for notifying users of which parking space to go to, teaches one of the many conventional communication techniques utilized in the art for guiding a user to a particular parking-space/charging-station.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Penilla, to communicate with the users of the charging system of Zhao.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. U.S. PGPub 2014/0354229 A1 (hereinafter Zhao) as applied to claim 1 above, and further in view of Lampi et al. U.S. Patent 4,870,592 (hereinafter Lampi).
Regarding Claim 5, The teaching of the Zhao reference discloses the claimed invention as stated above in claim 1.  Furthermore, Zhao teaches further comprising each of the parking areas (Zhao, Figs. 1-2 and 16-19, Element 14; Para. [0028], Lines 1-3) and the guide rail (Zhao, Figs. 4 and 17, Element 26; Para. [0030], Lines 1-2, “overhead track”), but does not explicitly teach a safety guard.
Lampi, however, teaches further comprising a safety guard, wherein an upper end of the safety guide has a height less than that of the rotation arm (Lampi, Fig. 10; Col. 11, Line 47 through Col. 12, Line 7, “physical safety barriers”. Where it is obvious from Fig. 10, the physical safety barrier 220 has a height less than that of the rotation arm 210. Note: It appears the applicant interchanges the terms “safety guard” and “safety guide” for the same element.  Since it is also interchanged in the specification, a 112 will not be written, but applicant is encouraged to use either one or the other terms for this element.).
Zhao discloses the claimed invention except for teaching any safety rails that might be incorporated in the final installation as a matter of safety of equipment and personnel.  It would have been obvious to one having ordinary skill in the art to incorporate any necessary safety barriers that would not interfere with the functional operation of the invention and provide the desired safety for personnel and equipment, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. U.S. PGPub 2014/0354229 A1 (hereinafter Zhao) as applied to claim 1 above, and further in view of Cornish U.S. PGPub 2012/0233062 A1 (hereinafter Cornish).
Regarding Claim 9, The teaching of the Zhao reference discloses the claimed invention as stated above in claim 1. Furthermore, Zhao teaches further comprising a sensor control system (Zhao, Fig. 5, Step 64 and Fig. 6, Step 80; Para. [0040], Lines 7-14), a vision system configured to sense the vehicle when the vehicle enters (Zhao, Para. [0040], Lines 9-12, “visual camera”), a charging station system configured to control a charger that charges the vehicle (Zhao, Fig. 5, Step 70; Para. [0051], Lines 1-4), a robot control system configured to control the first driving source, a second driving source that allows the slider to straightly move, and the vehicle service robot (Zhao, Fig. 2, Element 56; Para. [0039], Lines 1-15, “robotic controller”), and a robot vision system installed in the vehicle service robot to sense a charging port of the vehicle (Zhao, Para. [0046], Fig. 5, Steps 66 and 68, and Figs. 7 and 8; Paras. [0043] – [0051]), but does not teach a vision system configured to sense a license plate of the vehicle when the vehicle enters.
Cornish, however, teaches a vision system configured to sense a license plate of the vehicle when the vehicle enters (Cornish, Paras. [0040] – [0042]).
It would have been obvious to a person having ordinary skill in the art to understand that although Zhao is silent as to the details of identifying the user of the system as discussed in paragraph [0042], Zhao would inherently incorporate some type of conventional user/vehicle identification commonly understood in the art.  The user/vehicle identification taught by Cornish, for authorizing and billing a particular user of the public charging system, teaches one of the many conventional user/vehicle identification methods utilized in the art for authorizing a particular user/vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cornish, to authorize a particular user/vehicle within the public vehicle charging system of Zhao. 
Regarding Claim 10, The combined teaching of the Zhao and Cornish references discloses the claimed invention as stated above in claims 9/1. Furthermore, Cornish teaches further comprising a control system configured to control the sensor control system, a global vision system, the charging station system, the robot control system, and the robot vision system (Cornish, Paras. [0055] – [0063]).
It would have been obvious to a person having ordinary skill in the art to understand that although Zhao is silent as to the details of identifying the user of the system as discussed in paragraph [0042] and controlling the automated charging system, Zhao would inherently incorporate some type of conventional user/vehicle identification and control commonly understood in the art.  The user/vehicle identification and control taught by Cornish, for authorizing, controlling and billing a particular user of the public charging system, teaches one of the many conventional user/vehicle identification and control methods utilized in the art for authorizing a particular user/vehicle and controlling the automatic charging operation.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cornish, to authorize a particular user/vehicle within the public vehicle charging system of Zhao. 
Regarding Claim 11, The combined teaching of the Zhao and Cornish references discloses the claimed invention as stated above in claims 9/1. Furthermore, Cornish teaches wherein each of sensor control system, a global vision system, the charging station system, the robot control system, and the robot vision system communicates with other systems (Cornish, Paras. [0055] – [0065]).
It would have been obvious to a person having ordinary skill in the art to understand that although Zhao is silent as to the details of identifying the user of the system as discussed in paragraph [0042] and controlling the automated charging system, Zhao would inherently incorporate some type of conventional user/vehicle identification and control commonly understood in the art.  The user/vehicle identification and control taught by Cornish, for authorizing, controlling and billing a particular user of the public charging system, teaches one of the many conventional user/vehicle identification and control methods utilized in the art for authorizing a particular user/vehicle and controlling the automatic charging operation.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cornish, to authorize a particular user/vehicle within the public vehicle charging system of Zhao. 
Regarding Claim 12, The teaching of the Zhao reference discloses the claimed invention as stated above in claim 1. Furthermore, Zhao teaches further comprising a robot management system comprising a robot control system configured to control the first driving source, a second driving source that allows the slider to straightly move, and the vehicle service robot (Zhao, Fig. 2, Element 56; Para. [0039], Lines 1-15, “robotic controller”), and a robot vision system installed in the vehicle service robot to sense a charging port of the vehicle (Zhao, Para. [0046], Fig. 5, Steps 66 and 68, and Figs. 7 and 8; Paras. [0043] – [0051]), a charging station system configured to control a charger that charges the vehicle (Zhao, Fig. 2, Element 34; Paras. [0037] - [0039], “charging controller”), and an integrated control system configured to communicate with the robot management system and the charging station system, wherein the integrated station system comprises a sensor control system (Zhao, Fig. 5, Step 64 and Fig. 6, Step 80; Para. [0040], Lines 7-14), a global vision system configured to sense the vehicle when the vehicle enters (Zhao, Para. [0040], Lines 9-12, “visual camera”), and a control system (Zhao, Paras. [0037] – [0038]), but does not teach a vision system configured to sense a license plate of the vehicle when the vehicle enters nor a charging risk factor.
Cornish, however, teaches a vision system configured to sense a license plate of the vehicle when the vehicle enters (Cornish, Paras. [0040] – [0042]), being configured to sense a risk factor when the vehicle is charged (Cornish, Para. [0064]).
It would have been obvious to a person having ordinary skill in the art to understand that although Zhao is silent as to the details of identifying the user of the system as discussed in paragraph [0042], Zhao would inherently incorporate some type of conventional user/vehicle identification commonly understood in the art.  The user/vehicle identification taught by Cornish, for authorizing and billing a particular user of the public charging system, teaches one of the many conventional user/vehicle identification methods utilized in the art for authorizing a particular user/vehicle.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known conventional methods, such as the one taught by Cornish, to authorize a particular user/vehicle within the public vehicle charging system of Zhao.
Allowable Subject Matter
Claims 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 14: Though the prior art discloses a method for controlling a vehicle charging robotic system with a driving system to move the charging apparatus to a vehicle parking space, then to control a robotic arm with the ability to make a physical connection to the charging port of the vehicle to be charged, it fails to teach or suggest the aforementioned limitations of claim 14, and further including the combination of: 
wherein the entry processing of the vehicle comprising allowing a vision sensor to sense a license plate of the vehicle, confirming a position of the charging port of the vehicle according to the license plate, determining a charging service robot for servicing the vehicle of which the license plate is sensed among a plurality of charging service robots, and guiding the vehicle to a parking area corresponding to the determined charging service robot.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zhao et al. U.S. PGPub 2019/0061542 teaches a robotic multi-vehicle charging system.
Grimm et al. U.S. PGPub 2020/0346553 teaches a robotic multi-vehicle charging system.
Leary U.S. PGPub 2011/0077809 teaches a robotic multi-vehicle charging system.
Michels et al. U.S. PGPub 2018/0345811 teaches a robotic multi-vehicle charging system.
Zhao et al. U.S. PGPub 2018/0361870 teaches a robotic multi-vehicle charging system.
Pretlove et al. U.S. PGPub 2013/0011234 teaches a mobile robotic vehicle charging system.
Sosinov et al. U.S. Patent 9,592,742 teaches a mobile robotic vehicle charging system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY D ROBBINS/            Examiner, Art Unit 2859